                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     TIMOTHY DOYLE YOUNG,                            Case No. 19-cv-06317-WHO (PR)

                                  12
                                                       Plaintiff,
Northern District of California




                                                                                         ORDER OF TRANSFER
 United States District Court




                                  13
                                                 v.

                                  14     U.S. ATTORNEY GENERAL,

                                  15
                                                       Defendant.

                                  16

                                  17          Petitioner Timothy Doyle Young, a federal prisoner convicted in Oregon and
                                  18   housed in Colorado, asks for federal habeas relief. This action is TRANSFERRED to the
                                  19   District of Oregon as that is the district of conviction. 28 U.S.C. §§ 1404(a), 2241(d);
                                  20   Habeas L.R. 2254-3(b).
                                  21          The Court notes the following. “Mr. Young has filed over 60 separate federal court
                                  22   cases across the country, in the United States Courts of Appeals for the Second, Ninth,
                                  23   Tenth and District of Columbia Circuits, the United States District Courts for the Northern
                                  24   District of California, the Central District of California, the District of Colorado, the
                                  25   District of Columbia District Court, the Northern District of Illinois and the Eastern
                                  26   District of New York.” Young v. United States, 88 Fed. Cl. 283, 290 (2009). By such
                                  27   excessive filings, “Mr. Young has made himself an example of the type of plaintiff
                                  28   Congress was trying to address when it enacted the Prison Litigation Reform Act, 28
                                   1   U.S.C. § 1915.” Id. at 291.
                                   2          The Court will quote from a judicial decision regarding a 2008 federal case Young
                                   3   filed here in the Northern District that was transferred to Colorado:
                                   4
                                              Plaintiff also maliciously and purposely has filed actions in other federal
                                   5          courts knowing, as demonstrated in the cited cases below, that venue is not
                                              proper and that the actions more properly are filed in this Court. See Young
                                   6          v. U.S. Dep’t of Justice, et al., No. 07-cv-00343-UNA (D.D.C. Feb. 13, 2007)
                                   7          (transferred to the District of Colorado pursuant to 28 U.S.C. § 1406(a));
                                              Young v. Bureau of Prisons, et al., No. 07-cv-00817-UNA (D.D.C. May 4,
                                   8          2007) (ordered transferred to the District of Colorado pursuant to 28 U.S.C.
                                              § 1406(a)); Young v. Bureau of Prisons, No. 07-cv-01759-UNA (D.D.C.
                                   9
                                              Nov. 15, 2007) (transferred to the District of Colorado pursuant to 28 U.S.C.
                                  10          § 1406(a)); Young v. DOJ, United States, No. 07-CV-05057-SLT-LB
                                              (E.D.N.Y. Dec. 11, 2007) (transferred to the District of Colorado pursuant to
                                  11          28 U.S.C. § 1406(a)); Young v. United States, No. 07-cv-06004-THE (N.D.
                                  12          Calif. Dec. 17, 2007) (transferred to the District of Colorado pursuant to 28
Northern District of California




                                              U.S.C. § 1406(a)); Young v. United States, No. 08-cv-00048-THE
 United States District Court




                                  13          (N.D. Calif. Jan. 18, 2008) (transferred to the District of Colorado pursuant
                                              to 28 U.S.C. § 1406(a)).
                                  14
                                       Young v. United States, No. 08-cv-00226-BNB, 2008 WL 1765652, at *2 (D. Colo. Apr.
                                  15
                                       16, 2008.) His filings, the Colorado court found, were “abusive.”
                                  16
                                              The United States Supreme Court in rejecting a petition from Young stated, “[a]s
                                  17
                                       petitioner has repeatedly abused this Court’s process, the Clerk is directed not to accept
                                  18
                                       any further petitions in noncriminal matters from petitioner unless the docketing fee
                                  19
                                       required by Rule 38(a) is paid and petition submitted in compliance with Rule 33.1.”
                                  20
                                       Young v. Madison, 133 S. Ct. 619 (2012).
                                  21
                                              The Clerk shall transfer this action forthwith.
                                  22
                                              IT IS SO ORDERED.
                                  23
                                       Dated: October 10, 2019
                                  24
                                                                                         _________________________
                                  25                                                     WILLIAM H. ORRICK
                                                                                         United States District Judge
                                  26
                                  27

                                  28
                                                                                     2
